DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 8, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jasin US 9,751,660.
Regarding claim 1, Jasin discloses a collapsible planting pot comprises: a pot body; the pot body comprises a brim (at 24), a base (16), and a series of annular pleats (26a-e);  5the series of annular pleats comprises a beginning pleat (26e), a plurality of intermediate pleats (26b-d), and an ending pleat (26a); each of the series of annular pleats comprises a first rim and a second rim; the first rim of the beginning pleat being perimetrically and foldably connected around the base; 10the first rim of an arbitrary intermediate pleat being foldably connected along the second rim of a preceding annular pleat from the series of annular pleats, wherein the arbitrary intermediate pleat is any pleat from the plurality of intermediate pleats; the second rim of the arbitrary intermediate pleat being foldably connected 15along the first rim of a subsequent annular 
Regarding claim 2, Jasin further discloses he pot body is arranged into an operative configuration; the brim and the base being positioned offset from each other; and the series of annular pleats being positioned in between the brim and the base (Jasin, Figure 1a).
Regarding claim 4, Jasin further discloses the pot body is arranged into a collapsed configuration; the base being encircled by the beginning pleat; 6the preceding annular pleat being encircled by the arbitrary intermediate pleat; the arbitrary intermediate pleat being encircled by the subsequent annular pleat; and 5the ending pleat being encircled by the brim (Jasin, Figure 1a).
Regarding claim 6, Jasin further discloses a reservoir tray (30); the reservoir tray being positioned within the pot body; and the reservoir being attached onto the base (Jasin, Figure 1a).
Regarding claim 8, Jasin discloses a collapsible planting pot comprises: 30a pot body; a reservoir tray (30);  7the pot body comprises a brim (at 24), a base (16), and a series of annular pleats (26a-e); the series of annular pleats comprises a beginning pleat (26e), a plurality of intermediate pleats, and an ending pleat (26a); each of the series of annular pleats comprises a first rim and a second rim; 5the first rim of the beginning pleat being perimetrically and foldably connected around the base; the first rim of an arbitrary intermediate pleat being foldably connected along the second rim of a preceding annular pleat from the series of annular pleats, wherein the arbitrary intermediate pleat is any pleat from the plurality of 10intermediate pleats; the second rim of the arbitrary intermediate pleat being foldably connected along the first rim of a subsequent annular pleat from the series of annular pleats; the second rim of the ending pleat being perimetrically and foldably connected around the brim;  15the reservoir tray being positioned within the pot body; and the reservoir being attached onto the base (Jasin, Figure 1a).
Regarding claim 9, Jasin further discloses the pot body is arranged into an operative configuration; 20the brim and the base being positioned offset from each other; and the series of annular pleats being positioned in between the brim and the base (Jasin, Figure 1a).
Regarding claim 11, Jasin further discloses the pot body is arranged into a collapsed configuration; the base being encircled by the beginning pleat;  30the preceding annular pleat being encircled by the arbitrary intermediate pleat;  8the arbitrary intermediate pleat being encircled by the subsequent annular pleat; and the ending pleat being encircled by the brim (Jasin, Figure 1a).

Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusuma et al  US 2005/0127074.
Regarding claim 1, Kusuma discloses a collapsible planting pot comprises: a pot body; the pot body comprises a brim (114), a base (134), and a series of annular pleats (134)(Kusuma, Figure 14);  5the series of annular pleats comprises a beginning pleat a plurality of intermediate, and an ending pleat; each of the series of annular pleats comprises a first rim and a second rim; the first rim of the beginning pleat being perimetrically and foldably connected around the base; 10the first rim of an arbitrary intermediate pleat being foldably connected along the second rim of a preceding annular pleat from the series of annular pleats, wherein the arbitrary intermediate pleat is any pleat from the plurality of intermediate pleats; the second rim of the arbitrary intermediate pleat being foldably connected 15along the first rim of a subsequent annular pleat from the series of annular pleats; and the second rim of the ending pleat being perimetrically and foldably connected around the brim (Kusuma, Figure 14).
Regarding claim 2, Kusuma further discloses the pot body is arranged into an operative configuration; the brim and the base being positioned offset from each other; and the series of annular pleats being positioned in between the brim and the base (Kusuma, Figure 3).
Regarding claim 3, Kusuma further discloses the pot body tapering from the brim to the base (Kusuma, Figure 3).
Regarding claim 4, Kusuma further discloses the pot body is arranged into a collapsed configuration; the base being encircled by the beginning pleat; 6the preceding annular pleat being encircled by the arbitrary intermediate pleat; the arbitrary intermediate pleat being encircled by the subsequent annular pleat; and 5the ending pleat being encircled by the brim (Kusuma, Figure 15).
Regarding claim 5, Kusuma further discloses the preceding annular pleat and the arbitrary intermediate pleat being oriented at a first acute angle with each other;  10the arbitrary intermediate pleat and the subsequent annular pleat being oriented at a second acute angle with each other; and the first acute angle and the second acute angle being a pair of alternate interior angles (Kusuma, Figure 15).
Regarding claim 6, Kusuma further discloses a reservoir tray (124); the reservoir tray being positioned within the pot body; and the reservoir being attached onto the base (Kusuma, Figure 15).
Regarding claim 8, Kusuma discloses a collapsible planting pot comprises: 30a pot body; a reservoir tray (124);  7the pot body comprises a brim (114), a base (134), and a series of annular pleats (134) (Kusuma, Figure 14); the series of annular pleats comprises a beginning pleat, a plurality of intermediate pleats, and an ending pleat; each of the series of annular pleats comprises a first rim and a second rim; 5the first rim of the beginning pleat being perimetrically and foldably connected around the base; the first rim of an arbitrary intermediate pleat being 
Regarding claim 9, Kusuma further discloses the pot body is arranged into an operative configuration; 20the brim and the base being positioned offset from each other; and the series of annular pleats being positioned in between the brim and the base (Kusuma, Figures 14 and 15).
Regarding claim 10, Kusuma further discloses the pot body tapering from the brim to the base (Kusuma, Figure 14).
Regarding claim 11, Kusuma further discloses the pot body is arranged into a collapsed configuration; the base being encircled by the beginning pleat;  30the preceding annular pleat being encircled by the arbitrary intermediate pleat;  8the arbitrary intermediate pleat being encircled by the subsequent annular pleat; and the ending pleat being encircled by the brim (Kusuma, Figure 15).
Regarding claim 12, Kusuma further discloses the preceding annular pleat and the arbitrary intermediate pleat being oriented at a first acute angle with each other; the arbitrary intermediate pleat and the subsequent annular pleat being oriented at a second acute angle with each other; and 10the first acute angle and the second acute angle being a pair of alternate interior angles (Kusuma, Figure 15).

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the reservoir tray comprising a platform, a plurality of nubs adjacent the base, or a plurality of openings traversing the platform.
Kusuma is a container intended to be sealed and would not comprise through holes. 
The reservoir tray of Jasin comprises holes 34 to hold incense sticks but do not comprise through holes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTEN C HAYES/Primary Examiner, Art Unit 3642